DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on 06/02/2022. As directed by the amendment: claims 13 has been amended and claims 8-9, 12 and 14 have been cancelled. Thus, claims 1-7, 10, 11, 13, and 15-17 are presently pending in this application.
Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive.
Applicant argues that claim 17 should not be rejected under 112(a) because the specification states “[t]his second balloon 112 may include a working surface W2 including a treatment, such as for example a therapeutic agent (e.g., a drug, such as paclitaxel, rapamycin, heparin and the like), a stent, a stent graft, or a combination)”. The Office agrees that the originally filed specification supports the combination of a drug and a stent, a stent graft, a cutter, a focused force wire, or any combination thereof on the second balloon. This is not the basis for the rejection under 112(a). The rejection under 112(a) is that the originally filed application does not disclose or support the claim that the second balloon directly contacts the treatment area and the second balloon comprises the combination of a drug and a stent, a stent graft, a cutter, a focused force wire, or any combination thereof on the second balloon. Applicant further argues that this (if the second balloon is directly contacting the treatment area, it cannot also have a stent, a stent graft, a cutter and/or a focused force wire on it because the balloon would not then directly contact the treatment area) is speculation and not a valid supporting statement for the rejection under 112(a). This statement made by the office however, was to help applicant understand the basis of the rejection and not the sole support for the rejection. The supporting rationale for the rejection is that the originally filed application does not disclose or support the claim that the second balloon directly contacts the treatment area and the second balloon comprises the combination of a drug and a stent, a stent graft, a cutter, a focused force wire, or any combination thereof on the second balloon. 35 U.S.C 112(a) requires “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention”. In other words the burden of proof is on applicant to show that the originally files application supports to claim that the second balloon directly contacts the treatment area and the second balloon comprises the combination of a drug and a stent, a stent graft, a cutter, a focused force wire, or any combination thereof on the second balloon. Thus the rejection of claim 17 under 112 is maintained.
Applicant further argues regarding the rejection of claims 1-6 and 11 under Sorajja in view of Dehdashtain “the Examiner provides no reason with a rational underpinning for combining any of the reference teachings, and thus has failed to state a prima facie case of obviousness. The reason provided that would allegedly motivate the combination is not one with a rational underpinning: ‘so that the surgeon can repair the diseased aortic valve and restore its functions’…and not a reason that would motivate a skilled artisan to combine the reference teachings, as the Examiner has done. Absent such a reason with a rational underpinning, the rejection lacks proper support and should be withdrawn” (remarks pg. 5-6). The Office respectfully disagrees. The motivation provided by the examiner in the non-final rejection mailed 03/03/2022 to modify Sorajja with Dehdashtain is “the length and/or position of the treatment corresponds to the length and/or position of the transient radiopaque material”. As is clear this motivation is distinctly different than that argued by applicant. This applicant’s arguments are not relevant to the rejection of Sorajja in view of Dehdashtain.
Applicant further argues that the examiner’s interpretation of correspond is inconsistent with applicant’s specification. Specifically “[t]he Examiner points to no part of Applicant's specification as supporting this interpretation. The specification repeatedly uses this term as meaning more than just "similar" - see, e.g., para. [0041] ("the now-transferred marking M in the vessel V corresponding to the treatment area A."), citing Figure 12” (remarks pg. 6). The Office respectfully disagrees. The Office reviewed applicant’s specification for a specific or special definition of “correspond” and failed to find one. Therefore, the definition of “correspond” is made based on broadest reasonable interpretation. The Office maintains that the broadest reasonable interpretation of correspond is “to be similar or analogous” and this this interpretation is consistent with applicant’s use of the term. Referring to fig. 12 (identified by applicant) the marking can seen to be similar / analogous to the treatment area. The Office notes that it appears applicant wants correspond to be interpreted as exactly equal, hoverer this cannot be ascertained from a drawing and is not stated in the specification. Therefore, The Office maintains that one of ordinary skill in the art would interpret correspond as “to be similar or analogous” and thus the rejection is maintained.
Applicant further argues that Sahatjian does not include a treatment that is “similar or analogous” in length because the treatment is all over the surface of the balloon and has no correspondence to the length of the plaque 5. The Office respectfully disagrees. As seen in fig. 1C the length of the drug on the balloon is similar to the length of the lesion (the length of the balloon covers the length of the plaque). Therefore, The Office maintains that Sahatjian teaches a treatment that corresponds to a length of a treatment area. 
Applicant further argues that Sahatjian does not “at all resolve the problem of avoiding "geographic miss," an expressed objection of the invention according to the specification (remarks pg. 8). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., resolve the problem of avoiding ‘geographic miss,’ an expressed objection of the invention according to the specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Objections
Applicant is advised that should claim 5 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 15 is objected to because of the following informalities:  the claim language “the treatment area is a lesion having a length” has been added to claim 13 and is thus unnecessary in claim 15.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17 recites “further including the step of providing the second balloon with a stent, a stent graft, a cutter, a focused force wire, or any combination thereof” and claim 13 (the claim from which claim 17 depends) recites “providing a drug on a second balloon to the treatment area by directly contacting the treatment area with the second balloon”. The originally filed application does not support the combination of the second balloon directly contacting the treatment area and the second balloon having a stent, a stent graft, a cutter, a focused force wire, or any combination thereof. If the second balloon is directly contacting the treatment area, it cannot also have a stent, a stent graft, a cutter and/or a focused force wire on it because the balloon would not then directly contact the treatment area. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the treatment" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “further including the step of providing the second balloon with a stent, a stent graft, a cutter, a focused force wire, or any combination thereof” and claim 13 (the claim from which claim 17 depends) recites “providing a drug on a second balloon to the treatment area by directly contacting the treatment area with the second balloon”. It is unclear how the second balloon can both directly contacting the treatment area and have a stent, a stent graft, a cutter, a focused force wire, or any combination thereof . If the second balloon is directly contacting the treatment area, it cannot also have a stent, a stent graft, a cutter and/or a focused force wire on it because the balloon would not then directly contact the treatment area. For prior art examination purposes, the scope of the claim was not able to be determined. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sorajja et al. (US 2012/0330132 A1) in view of Dehdashtian (US 2007/0112422 A1).
Regarding claim 1, Sorajja discloses (fig. 1A-1C) a method of performing an intervascular procedure at a treatment area (see ¶0030), comprising: transferring a transient radiopaque material 26 (see ¶0050) on a first balloon 18 (see ¶0030, 0049, and fig. 1A-1C), the transient radiopaque material 26 on the first balloon corresponding in length to the treatment area (see fig. 1B-1C), from the first balloon to the treatment area; and following the transferring step, providing a treatment to the treatment area (see ¶0056). Sorajja fails to disclose the details of providing the treatment, specifically the treatment corresponding in length to the transient radiopaque material while on the first balloon. 
However Dehdashtian, in a similar field of endeavor, teaches a prosthetic heart valve delivery system comprising a catheter (72) having a treatment (50, 52) that would substantially matches the transient radiopaque material (the balloon and prosthetic valve of Dehdashtian are sized in length for the aortic valve, same as the marked treatment region of Sorajja), so that the length and/or position of the treatment corresponds to the length and/or position of the transient radiopaque material (fig. 3; ¶0054-0057, 0088).  
Therefore, in light of the Sorajja’s desire to perform the additional step of implanting a prosthetic valve, one of ordinary skill in the art before the invention was made would modify the method to include the step of providing a treatment to the treatment area, the treatment corresponding in length to the transient radiopaque material based upon the teachings of Dehdashtian so that the surgeon can repair the diseased aortic valve and restore its functions (the original desire of Sorajja).
Regarding Claim 2, Sorajja as modified discloses the invention substantially as claimed, as set forth above for claim 1. Sorajja further discloses the treatment area is a lesion (see ¶0030, 0042, diseased aortic valve) having a length (length of the valve, see fig. 1C), and Dehdashtian discloses the step of providing the treatment (50, 52, specifically prosthetic valve 50) corresponding to the length of the lesion (length of the valve in Fig. 3E; this length corresponds to the length of the valve in Sorajja). 
Regarding Claim 3, Sorajja as modified discloses the invention substantially as claimed, as set forth above for claim 1. Sorajja further discloses the treatment area is a lesion (see ¶0030, 0042, diseased aortic valve) having a length (length of the valve, see fig. 1C), and including the step of providing the transient radiopaque material 26 corresponding to the length of the lesion (see fig. 1C, the amount provided onto the native valve corresponds to the length of the native valve). 
Regarding Claim 4, Sorajja as modified discloses the invention substantially as claimed, as set forth above for claim 1. Sorajja further discloses the step of providing the transient radiopaque material 26 that bonds a working surface of the first balloon 18 (see ¶0030, middle section of balloon). 
Regarding Claims 5 and 11, Sorajja as modified discloses the invention substantially as claimed, as set forth above for claim 1. Dehdashtian further discloses the step of providing a treatment comprises providing a stent (the prosthetic valve includes a stent, see ¶0058).
Regarding Claim 6, Sorajja as modified discloses the invention substantially as claimed, as set forth above for claim 1. Sorajja as modified further discloses the first balloon (18 of Sorajja) is provided on a first catheter (12 of Sorajja fig. 1), and the step of providing the treatment comprises providing a second balloon (52 of Dehdashtian) on a second catheter (72 of Dehdashtian).
Claims 7, 10, 13, 15, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sahatjian (US 5,304,121) in view of Sorajja.
Regarding claim 7, Sahatjian discloses (fig. 1b-1c) a method of performing an intervascular procedure at a treatment area including a lesion 5 (see col. 1 ln. 44-61 and col. 4 ln. 56-61), comprising: using a second catheter 1 including an inflatable balloon 4, compacting the lesion directly using the inflatable balloon (see fig. 1C and col. 4 ln. 56 - col. 5 ln. 2) and providing a treatment (drug) corresponding in length to the lesion (see fig. 1c and col. 4 ln. 56 - col. 5 ln. 2; dictionary.com defines correspond as “to be similar or analogous” and the length of the drug on the balloon is similar to the length of the lesion).
Sahatjian is silent regarding using a first catheter, transferring a transient radiopaque material corresponding in length to the lesion to the lesion.
However Sorajja, in the same filed of endeavor, teaches (fig. 1A-1C) a method of performing an intervascular procedure at a treatment area including a lesion (see ¶0030), comprising: transferring a transient radiopaque material 26 (see ¶0050) on a first balloon 18 corresponding in length to the lesion to the lesion (length of valve; see ¶0030, 0049, and fig. 1A-1C); following the transferring step, providing a treatment to the treatment area (see ¶0056).
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Sahatjian to have the method include using a first catheter, transferring a transient radiopaque material corresponding in length to the lesion to the lesion before applying the treatment as taught by Sorajja, for the purpose of being able to mark the location prior to treatment to be able to better evaluate the location and better place the treatment after marking (see Sorajja ¶0008 0043, 0047).
Regarding Claim 10, Sahatjian as modified discloses the invention substantially as claimed, as set forth above for claim 7. Sorajja further teaches the step of providing the transient radiopaque material 26 that bonds a working surface of the first balloon 18 (see ¶0030, middle section of balloon).
Regarding claim 13, Sahatjian discloses (fig. 1b-1c) a method of performing an intervascular procedure at a treatment area including a lesion 5 (see col. 1 ln. 44-61 and col. 4 ln. 56-61), comprising: providing a drug on a second balloon 4 to the treatment area by directly contacting the treatment area with using the second balloon 4 (see fig. 1c and col. 4 ln. 56 - col. 5 ln. 2); the treatment area is a lesion 5 having a length (see fig. 1c), and wherein the step of providing the treatment in the form of a drug corresponding to the length of the lesion (see fig. 1c and col. 4 ln. 56 - col. 5 ln. 2; dictionary.com defines correspond as “to be similar or analogous” and the length of the drug on the balloon is similar to the length of the lesion).
Sahatjian is silent regarding transferring a transient radiopaque material to the treatment area using a first balloon.
However Sorajja, in the same filed of endeavor, teaches (fig. 1A-1C) a method of performing an intervascular procedure at a treatment area including a lesion (see ¶0030), comprising: transferring a transient radiopaque material 26 (see ¶0050) on a first balloon 18 to the treatment area (see ¶0030, 0049, and fig. 1A-1C); following the transferring step, providing a treatment to the treatment area (see ¶0056)..
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Sahatjian to have the method include using a first balloon, transferring a transient radiopaque material to the treatment area using a first balloon before applying the treatment as taught by Sorajja, for the purpose of being able to mark the location prior to treatment to be able to better evaluate the location and better place the treatment after marking (see Sorajja ¶0008 0043, 0047).
Regarding claim 15, Sahatjian as modified discloses the invention substantially as claimed, as set forth above for claim 13. Sorajja further teaches (fig. 1A-1C) the treatment area is a lesion (diseased valve, see ¶0030) having a length (length of the valve, see fig. 1C), and including the step of providing the transient radiopaque marking material corresponding to the length of the lesion (see fig. 1C).
Regarding claim 16, Sahatjian as modified discloses the invention substantially as claimed, as set forth above for claim 13. Sorajja further teaches the step of providing the transient radiopaque material 26 that bonds a working surface of the first balloon 18 (see ¶0030, middle section of balloon).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771